Citation Nr: 0914743	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease (DDD) of the cervical spine, 
prior to March 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972, February 1973 to November 1978 and from July 
1984 to December 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In July 2008, the Board remanded the case to the 
Appeals Management Center (AMC) for further development, 
namely, to ensure proper due process by issuing the veteran a 
VCAA letter in accordance with the holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and for 
readjudication of the claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate action.  

In April 2008, the Veteran testified at a video conference 
hearing before the Board, and a transcript of that hearing is 
in the claims file.

The Board notes that the AMC placed a Memorandum in the 
claims file stating that the remand in this case was 
unnecessary because this appeal involved not an increased 
rating but rather an earlier effective date.  However, this 
appeal arose from a claim for an increased rating which the 
RO denied in the January 2003 rating decision.  By filing a 
notice of disagreement in May 2003, the Veteran appealed the 
denial of a rating in excess of 10 percent which had been in 
effect from January 1989.  A statement of the case was issued 
in February 2004, continuing the 10 percent rating, and the 
Veteran perfected his appeal to the Board by filing a VA Form 
9 substantive appeal in March 2004.  Subsequently, additional 
evidence was received and a VA examination conducted on March 
7, 2007, and the RO granted an increased rating of 30 
percent, effective from the date of the March 2007 VA 
examination, before sending the case to the Board.  
In effect, the RO assigned a "staged" rating by granting an 
increased rating that was not made effective as of the date 
of the Veteran's claim for an increase but rather was made 
effective based on facts found on the VA examination 
conducted during the course of the appeal period.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007) (holding that stated 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings); cf. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (holding that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as staged 
ratings); 38 C.F.R. § 3.400(o)(2).  Thus, the issues before 
the Board on appeal at the time of the April 2008 hearing 
before the Board were entitlement to a rating in excess of 10 
percent for DDD of the cervical spine prior to March 7, 2007; 
and entitlement to a rating in excess of 30 percent for DDD 
of the cervical spine after March 7, 2007.  AB v. Brown, 6 
Vet. App. 35, 38 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

However, at the April 2008 video conference hearing, the 
Veteran withdrew the second part of his appeal for an 
increased rating, testifying that he was satisfied with the 
30 percent rating but wanted to continue his appeal for an 
increased rating in excess of 10 percent prior to March 7, 
2007.  See Hearing Transcript, pages 2-4.  Although the Board 
acknowledges that the Veteran's continuing disagreement with 
the 10 percent rating may, indeed, appear to be an appeal for 
an earlier effective date for the 30 percent rating, this is 
not the type of "downstream" effective date "element" or 
"downstream issue" discussed by the courts in cases such as 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Such a 
"downstream" effective date issue refers to the effective 
date assigned for an award of service connection, not the 
effective date assigned for a "staged" increased rating in 
an appeal that arises from an increased rating claim.  

"Downstream" issues refer to issues downstream from a claim 
for service connection that are "elements" of a claim for 
service connection but that only arise when service 
connection is granted, rather than denied, such as an initial 
rating assigned for a disability after an award of service 
connection is made and to the effective date assigned for 
service connection after an award of service connection is 
made.  See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  That was not the situation here.  This claim was for 
an increased disability rating for a disability for which 
service connection had been in effect since 1989.  
Accordingly, the Board concludes that notice under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), was required in this 
increased rating case, and that is why the Board remanded for 
that notice to be provided.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to March 7, 2007, the Veteran's service-connected 
cervical DDD was manifested by subjective complaints of 
chronic intermittent neck pain, daily stiffness, and sharp 
stinging pain into his left arm, and objective evidence of 
some tenderness in the paraspinal muscles with slight 
swelling around the lower cervical area, with no more than 
slight cervical flexion prior to September 26, 2003, and 
measured cervical flexion to no less than 40 degrees, 
extension to no less than 45 degrees and bilateral lateral 
flexion to no less than 35 degrees ad bilateral rotation to 
no less than 30 degrees, with pain on extremes of range of 
motion testing, and there is no evidence of pain on range of 
motion testing, fatigability, incoordination or weakness; 
with combined range of motion of the cervical spine greater 
than 170 degrees and no evidence muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; there is no objective evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician; there is MRI evidence of moderate neural foraminal 
narrowing with no more than mild disc bulging and no evidence 
of disc herniation, or significant spinal stenosis.  Nerve 
conduction studies were within normal limits.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for cervical DDD prior to March 7, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In reviewing the Veteran's claim of entitlement to an 
increased disability rating for DDD of the cervical spine 
prior to March 7, 2007, the Board observes that the RO issued 
VCAA notices to the Veteran in October 2002, March 2006 and 
July 2008 letters which informed him of the evidence 
generally needed to support claims of entitlement to 
increased disability ratings; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The March 2006 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2008 letter 
advised him of the relevant diagnostic codes and the 
applicable diagnostic criteria necessary to warrant an 
increased disability rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The October 2002 VCAA notice was issued 
prior to the January 2003 rating decision.  Thus, the Board 
finds that the notice letters sent in October 2002, March 
2006 and July 2008 fully addressed all of the required 
elements set forth in Pelegrini, Dingess, and Vazquez-Flores.  

While notice provided to the Veteran regarding effective 
dates and the specific diagnostic criteria necessary for an 
increased disability rating was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, as the March 2006 and July 2008 notice letters were 
followed by a readjudication of the Veteran's claim in 
supplemental statements of the case (SSOC) in October 2007 
and January 2009, any error in the timing of the notice was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records 
and the Veteran's submitted employment records indicating 
leave taken for illnesses, are of record and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran was afforded a personal hearing at the RO 
and a transcript of his testimony at this hearing is of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

The Veteran contends that he is entitled to a higher 
disability rating for his service-connected cervical DDD 
prior to March 7, 2007.  He has consistently complained of 
chronic neck pain and stiffness, with associated pain in his 
left arm during this period. 

During the course of this appeal, VA promulgated new 
regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create the 
General Rating Formula for Diseases and Injuries of the 
Spine.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the 
amendment has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
its effective date.  As of September 26, 2003, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its February 2004 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO originally evaluated the Veteran's cervical DDD under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).  Under prior 
Diagnostic Code 5293, effective from September 22, 2002 and 
at the time the Veteran filed his claim in October 2002, 
intervertebral disc syndrome (IVDS) is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for IVDS was renumbered as Diagnostic Code 5243.  The 
regulations remained the same in effect.  However, there was 
some minor re-phrasing.  In this respect, Diagnostic Code 
5243 provided the following:  Evaluate IVDS (preoperatively 
or postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine also became effective.  
Under the previous version of the rating criteria, Diagnostic 
Code 5290 provides a 10 percent evaluation for slight 
limitation of the cervical spine; a 20 percent for moderate 
limitation of motion; and a 30 percent for severe limitation 
of motion.  38 C.F.R. § 4.71, Diagnostic Code 5290 (2002).  

Under the revised rating criteria, Diagnostic Codes 5235-
5243, a 10 percent rating is assigned when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees.  A 20 percent rating is warranted when forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; or the combined range of motion 
of the cervical spin not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour or abnormal kyphosis.  A 30 
percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or there is favorable 
ankylosis of the entire cervical spine.  Unfavorable 
ankylosis of the entire cervical spine warrants a maximum 40 
percent disability rating.  Note 2 to the General Rating 
Formula specifies, in pertinent part, that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; and, 
that the normal combined range of motion of the cervical 
spine is 340 degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Considering the evidence of record, the Board finds that the 
overall disability picture prior to March 7, 2007, does not 
more closely approximate the criteria for a disability rating 
in excess of 10 percent under either version of the rating 
criteria.  38 C.F.R. § 4.7.  VA treatment records, dating 
from 2002 to March 2007, show no relevant complaints, 
findings or treatment for the Veteran's cervical DDD.  
Private treatment records, dated in September and October 
2002, show that the Veteran was provided physical therapy 
after complaining of severe neck pain.  A September 2002 
progress note indicates objective evidence of tight cervical 
paraspinal muscles and tenderness to palpation with cervical 
range of motion limited at the end range.  An October 2002 
progress note shows cervical spine flexion was at 100 
percent, with extension to 75 percent with pain.  Bilateral 
cervical rotation was also to 100 percent with pain.  The 
December 2002 VA orthopedic examination shows the Veteran 
complained of chronic neck pain and stiffness.  
Unfortunately, the examination report appears to have 
incorrectly recorded the Veteran's cervical spine flexion as 
75 degrees (VA recognizes normal forward flexion of the 
cervical spine as zero to 45 degrees).  The report further 
shows cervical spine extension to 45 degrees, bilateral 
cervical tilt to 35 degrees and bilateral cervical twist to 
60 degrees.  However, the examination report does not 
indicate there is any evidence of cervical spine limitation 
of flexion, and the contemporaneous October 2002 private 
progress note further indicates cervical spine flexion was at 
100 percent.  Moreover, the December 2002 VA examiner noted 
the Veteran had a normal gait and posture with no evidence of 
spasm, although there was some slight swelling around the 
lower cervical area.  Assuming the Veteran had full flexion 
of the cervical spine, a combined range of motion of the 
cervical spine at the time of the December 2002 VA 
examination would be 280 degrees.  Although the Veteran 
complained of radicular pain in his left arm and hand at the 
December 2002 VA examination, a private December 2002 nerve 
conduction study was found to be within normal limits and the 
December 2002 VA examiner found his reflexes were normal and 
symmetrical in the elbows and wrists with no evidence of 
muscular atrophy.  The December 2002 VA examination report 
also shows the Veteran's strength and sensation were intact 
in the upper extremities.  

As there is no objective evidence of more than slight 
cervical spine limitation of motion, or cervical spine 
flexion limited to 30 degrees or combined range of motion of 
the cervical spine not greater than 170 degrees prior to 
March 7, 2007, the Veteran's cervical spine DDD does not meet 
the criteria for a higher rating set forth in the diagnostic 
criteria in previous Diagnostic Code 5290, or the revised 
General Rating Formula for Disease and Injuries of the Spine.  
In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the current 
10 percent disability rating adequately considers and 
encompasses any limitation of motion due to pain, lack of 
endurance, incoordination or any associated functional loss.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

Likewise, although the Veteran submitted records of the sick 
leave taken from September 2005 to 2007, showing several 
dates that specifically note that he took sick leave as a 
result of neck pain, and private progress notes indicating he 
underwent physical therapy from September to October 2002, 
there is no evidence that he experienced any incapacitating 
episodes resulting from IVDS as defined by VA for the period 
prior to March 7, 2007.  In this respect, the evidence of 
record fails to show that the Veteran had any incapacitating 
episodes of back pain that required him to stay in bed as 
either prescribed or supervised by a physician.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Accordingly, as 
the preponderance of the evidence of record is against the 
claim for an increased disability rating for cervical DDD 
prior to March 7, 2007, the appeal must be denied.  38 
U.S.C.A. § 5107(b)

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2008).  Therefore, the 
Board will not consider the question of entitlement to any 
extraschedular evaluation.


ORDER

An evaluation in excess of 10 percent for cervical DDD prior 
to March 7, 2007, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


